Case 2:12-cv-05735-SVW-RZ Document 223 Filed 03/30/20 Page 1 of 8 Page ID #:2423



   1    XAVIER BECERRA
        Attorney General of California
   2    TAMAR PACHTER
        Supervising Deputy Attorney General
   3    PETER H. CHANG
        Deputy Attorney General
   4    State Bar No. 241467
          455 Golden Gate Avenue, Suite 11000
   5      San Francisco, CA 94102-7004
          Telephone: (415) 510-3776
   6      Fax: (415) 703-1234
          E-mail: Peter.Chang@doj.ca.gov
   7    Attorneys for Defendant
        California Attorney General
   8
   9                     IN THE UNITED STATES DISTRICT COURT
  10                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
  11                               WESTERN DIVISION
  12
  13    ASSOCIATION DES ELEVEURS                Case No. CV-12-05735-SVW-RZ
        DE CANARDS ET D'OIES DU
  14    QUEBEC, et al.,                         DEFENDANT’S REPLY IN
                                                SUPPORT OF MOTION TO
  15                                Plaintiffs, DISMISS FOURTH AMENDED
                                                COMPLAINT
  16                v.
                                                Judge:        Hon. Stephen V. Wilson
  17
                                                Date:         April 13, 2020
  18    XAVIER BECERRA, in his official         Time:         1:30 p.m.
        capacity as Attorney General of         Courtroom: 10A
  19    California;
                                                Trial Date: None
  20                                 Defendant. Action Filed: July 2, 2012
  21
  22
  23
  24
  25
  26
  27
  28
Case 2:12-cv-05735-SVW-RZ Document 223 Filed 03/30/20 Page 2 of 8 Page ID #:2424



   1                                       ARGUMENT
   2        The Court should dismiss Plaintiffs’ declaratory judgment claim because both
   3   the text and legislative intent of section 25982 show that it applies to all sales in
   4   California of foie gras resulting from force feeding, regardless of where the seller is
   5   located. If the foie gras was produced by force feeding a bird, it may not be sold to
   6   California consumers, no matter where the foie gras was produced, and no matter
   7   where title passed for purposes of the California UCC. There is no merit to
   8   Plaintiffs’ argument that the UCC limits the scope of section 25982 because the
   9   UCC expressly excludes from its scope statutes regulating what can be sold, such as
  10   section 25982. Plaintiffs also fail to grapple with the various absurd results that
  11   would occur if the Court adopts their proposed construction of section 25982—
  12   results contrary to the Legislature’s clear intent to discourage the consumption in
  13   California of foie gras inhumanely produced by force feeding birds.
  14   I.   PLAINTIFFS’ FIRST CAUSE OF ACTION MUST BE DISMISSED
  15        A.   The Scope of Section 25982 Does Not Turn on Where Title
                 Passes
  16
  17        Plaintiffs’ declaratory relief claim, as pled in the 4AC, seeks a declaration that
  18   section 25982 does not apply to sales of Plaintiffs’ foie gras products where title
  19   passes outside of California. 4AC, ECF No. 213, ¶ 132, Prayer for Relief, ¶ A.1.
  20   Plaintiffs argue that because section 25982 does not define what constitutes a “sale”
  21   under the statute, the UCC’s definition of “sale” applies, and under that definition, a
  22   “sale” takes place where the title passes. Pls.’ Opp. to Mot. to Dismiss (Pls.’ Opp),
  23   ECF No. 222, at 12-13. However, the UCC does not apply to laws that regulate
  24   what can be sold, such as section 25982. The UCC expressly provides that
  25   Division 2 regulating sales does not “impair or repeal any statute regulating sales to
  26   consumers, farmers or other specified classes of buyers.” Cal. Comm. Code § 2102
  27   (emphasis added). In spite of this plain text, Plaintiffs argue that this exclusion
  28   applies only to “unique groups of buyers” and not consumers. See Pls.’ Opp., ECF
                                                           Attorney General’s Reply ISO Mot. to Dismiss 4AC
                                                   1       (CV-12-05735-SVW-RZ)
Case 2:12-cv-05735-SVW-RZ Document 223 Filed 03/30/20 Page 3 of 8 Page ID #:2425



   1   No. 222, at 13. They argue that “the official California Code Comment to section
   2   2102 explains[] that provision was intended to ‘exclude special statutes pertaining
   3   to sales to unique groups of buyers.’” Pls.’ Mot., ECF No. 222, at 13 (quoting Cal.
   4   Code Comment to Cal. Comm. Code § 2102) (emphasis in original). But the full
   5   text states “This section [2102] would also exclude certain special statutes
   6   pertaining to sales to unique groups of buyers.” Cal. Code Comment to Cal.
   7   Comm. Code § 2102 (emphasis added). Contrary to Plaintiffs’ characterization,
   8   UCC section 2102 excludes from its scope statutes regulating sales to consumers,
   9   such as section 25982. Where title passes for purposes of the UCC has no bearing
  10   on the scope of section 25982. The law bars all sales of foie gras in the state,
  11   regardless of where it is produced, and regardless of where title passes, if it was
  12   inhumanely produced by force feeding a bird.
  13        Plaintiffs raise an alarm that this plain interpretation of UCC section 2102
  14   would “repeal” the UCC. Pls.’ Mot., ECF No. 222, at 13 (citing Cal. Comm. Code
  15   § 1104 (“no part of [UCC] shall be deemed to be impliedly repealed by subsequent
  16   legislation”). Not so. Under UCC section 2102, section 25982 is simply excluded
  17   from the scope of the UCC; section 25982 does not “repeal” any provision of the
  18   UCC. See English v. Ralph Williams Ford, 17 Cal. App. 3d 1038, 1046 (Cal. Ct.
  19   App. 1971) (“sales of automobiles are clearly subject to the sales division of the
  20   Uniform Commercial Code unless the remaining language in section 2102 excludes
  21   them”).
  22        Plaintiffs’ reliance on City of South San Francisco v. Board of Equalization,
  23   232 Cal.App.4th 707 (Cal. Ct. App. 2014), is misplaced. See Pls.’ Opp., ECF No.
  24   222, at 12. That case addressed whether the Board of Equalization properly relied
  25   on the UCC to determine where title passes for the sale of goods for purposes of
  26   applying a state sales tax under state and local tax laws. Id. at 658. City of Fontana
  27   v. California Department of Tax and Fee Administration, 17 Cal. App. 5th 899
  28   (Cal. Ct. App. 2017), is similarly distinguishable as it also relates to the
                                                           Attorney General’s Reply ISO Mot. to Dismiss 4AC
                                                   2       (CV-12-05735-SVW-RZ)
Case 2:12-cv-05735-SVW-RZ Document 223 Filed 03/30/20 Page 4 of 8 Page ID #:2426



   1   determination where title passes for purposes of taxation, which is not relevant
   2   here.
   3           Notably, Plaintiffs do not address the various absurdities that would ensue
   4   under their theory. See Def.’s Mot., ECF No. 214, at 7-8. In one of Defendant’s
   5   examples, a buyer and a seller could both be in California but circumvent section
   6   25982 by agreeing between them that title passes outside California. Id.1 Rather
   7   than grapple with all the ramifications of their argument that the UCC applies to
   8   limit the scope of section 25982, Plaintiffs argue that they do not seek a declaration
   9   that governs when both buyer and seller are in California, but only where the seller
  10   is outside California. Pls.’ Opp., ECF No. 222, at 17. However, Plaintiffs’ theory
  11   hinges on the application of the UCC to section 25982, and if the UCC applies, it
  12   would necessarily apply in both circumstances. That is precisely the flaw in
  13   Plaintiffs’ reasoning.
  14           Plaintiffs also argue that if section 25982 can be enforced against out-of-state
  15   sellers that sell to purchasers in California, then third-party delivery companies
  16   would allegedly “become accomplices to violations of § 25982.” Pls.’ Opp., ECF
  17   No. 222, at 16-17. But this argument is a red herring. There is no allegation of any
  18   threats of enforcement against delivery companies. Furthermore, Plaintiffs are not
  19   third-party delivery companies, and cannot assert claims on behalf of delivery
  20   companies; they are sellers of products made by force-feeding birds that use third-
  21   party delivery companies to ship their products to California consumers, and are
  22   clearly subject to section 25982 with respect to products they sell to purchasers in
  23   California.
  24
  25
  26
                1
               Or, in the similar scenario this Court envisioned, a seller and buyer could
  27   both be in California and enter into a transaction in which the seller purchases the
       foie gras products from Hudson Valley in an internet transaction for delivery to the
  28   buyer. See Order, ECF No. 212, at 9.
                                                            Attorney General’s Reply ISO Mot. to Dismiss 4AC
                                                    3       (CV-12-05735-SVW-RZ)
Case 2:12-cv-05735-SVW-RZ Document 223 Filed 03/30/20 Page 5 of 8 Page ID #:2427



   1        B.     Defendant’s Construction of Section 25982 Comports with the
                   Legislature’s Intent to Prohibit the Sale of Products Resulting
   2               From Force Feeding Birds to Consumers in California
   3
            Contrary to Plaintiffs’ argument, see Pls.’ Opp., ECF No. 222, at 8-14, there
   4
       are ample grounds to conclude that the Legislature intended to proscribe sales of
   5
       inhumanely produced foie gras in California, regardless of whether the seller is in-
   6
       state or out-of-state. Both the plain language of section 25982 and legislative
   7
       history establish that section 25982 bars plaintiff Hudson Valley from selling foie
   8
       gras in California if it is produced by force feeding birds. Like other California
   9
       laws that eliminate the California market for inhumanely produced products,
  10
       section 25982 reaches all sales to California purchasers that are shipped to them in
  11
       California. The law “bans the sale of both intrastate and interstate products that are
  12
       the result of force feeding a bird.” Canards I, 729 F.3d at 948 (emphasis added);
  13
       id. at 953 (holding that “[s]ection 25982 applies to both California entities and out-
  14
       of-state entities”); see also id. at 945 n.4 (“Section 25982 . . . bans the sale of foie
  15
       gras produced through force feeding”).
  16
            The statutory language prohibiting sales of foie gras “in California” is similar
  17
       to the language in other California statutes that prohibit sales of certain products to
  18
       consumers in the state regardless of where the seller is located. For example,
  19
       California’s Shelled Egg Laws provide that “a shelled egg shall not be sold or
  20
       contracted for sale for human consumption in California” if it is the product of a
  21
       hen that is confined in a manner that does not comply with specified animal care
  22
       standards. Cal. Health & Saf. Code § 25996 (emphasis added); see Missouri ex rel.
  23
       Koster v. Harris, 847 F.3d 646 (9th Cir. 2017). Plaintiffs appear to acknowledge
  24
       that this provision applies to the sales of eggs by an out-of-state producer to an in-
  25
       state purchaser. See Pls.’ Opp. to Mot. to Dismiss, ECF No. 205, at 6; Pls.’ Mot.,
  26
       ECF No. 216, at 20-21.2
  27
             2
                 Plaintiffs cite other statutes, each of which uses different language to
  28                                                                               (continued…)
                                                           Attorney General’s Reply ISO Mot. to Dismiss 4AC
                                                   4       (CV-12-05735-SVW-RZ)
Case 2:12-cv-05735-SVW-RZ Document 223 Filed 03/30/20 Page 6 of 8 Page ID #:2428



   1        In enacting section 25982, the California Legislature intended to “discourage
   2   the consumption of products produced by force feeding birds and prevent
   3   complicity in a practice that it deemed cruel to animals.” Canards I, 729 F.3d at
   4   952; see California Bill Analysis, Senate Bill 1520, Sen. (May 6, 2004). An
   5   interpretation of section 25982 that permits sellers, including those in another state,
   6   to sell products produced by force feeding birds to consumers in California would
   7   be clearly contrary to the Legislature’s intent. And it certainly could not have been
   8   the Legislature’s intent for section 25982 to be circumvented simply by structuring
   9   sales so that title passes outside the state. See also Canards I, 729 F.3d at 949
  10   (rejecting a scenario in which California entities could obtain foie gras produced
  11   out-of-state and sell it in California).
  12        To the extent Plaintiffs perceive any ambiguity as to the scope and application
  13   of section 25982, it should be resolved in light of the Legislature’s intent to remove
  14   products produced by force feeding birds from the California market. See Canards
  15   I, 729 F.3d at 952; People v. Prunty, 355 P.3d 480, 486 (Cal. 2015) (the court’s
  16   “task in construing the Act, of course, is to ascertain and effectuate the intended
  17   legislative purpose”).
  18        C.    Plaintiffs’ Other Arguments Similarly Fail
  19        Plaintiffs’ argument that their interpretation of section 25982 would avoid the
  20   constitutional burden that section 25982 places on interstate commerce is also
  21   without merit. Pls.’ Opp., ECF No. 222, at 15-16. It presupposes that there is merit
  22   to Plaintiffs’ dormant Commerce Clause claim, when—as this Court determined—
  23   there is none. See Order Granting Mot. to Dismiss, ECF No. 212, at 3-5; see also
  24   Canards I, 729 F.3d at 947 (affirming this Court’s determination that “Plaintiffs
  25   failed to raise serious questions concerning their Commerce Clause challenge”).
  26
       restrict the sale of other products in California. See Pls.’ Opp., ECF No. 222, at 9,
  27   14. These examples, however, simply show that the California Legislature has used
       a variety of language to restrict sales in California. They do not suggest any
  28   limitation on the scope of section 25982.
                                                          Attorney General’s Reply ISO Mot. to Dismiss 4AC
                                                  5       (CV-12-05735-SVW-RZ)
Case 2:12-cv-05735-SVW-RZ Document 223 Filed 03/30/20 Page 7 of 8 Page ID #:2429



   1         Finally, Plaintiffs’ argument that the presumption against extraterritoriality
   2   applies, see Pls.’ Opp. at 15, is misplaced because section 25982’s application to
   3   sales in California by out-of-state sellers has no extraterritorial reach. See Order,
   4   ECF No. 212, at 4 (“§ 25982 still only bans foie gras sales in California. It does
   5   not prevent any conduct outside of California; it prevents products that are a result
   6   of certain conduct (even out-of-state) from being sold within California.”)
   7   (emphasis in original).
   8         Therefore, the Court should hold that the application of section 25982 does not
   9   turn on where title passes as a matter of law, and dismiss Plaintiffs’ declaratory
  10   relief claim without further leave to amend.
  11   II.   PLAINTIFFS CHANEY AND CANADIAN ASSOCIATION CANNOT ASSERT
             THE FIRST CAUSE OF ACTION
  12
             The First Cause of Action is an as-applied claim seeking a declaration from
  13
       the Court that section 25982 does not apply to sales of Plaintiffs’ foie gras products
  14
       where title of the products passes outside the state. 4AC, ECF No. 213, ¶¶ 16, 132,
  15
       Prayer for Relief, ¶ A.1. This claim can only be asserted by plaintiff Hudson
  16
       Valley, because plaintiffs Canadian Association and Chaney do not allege that they
  17
       sell foie gras products resulting from force-feeding from outside California to
  18
       buyers in California. Def.’s Mot., ECF No. 214, at 5 n.3.
  19
             Plaintiffs’ argue in opposition that plaintiff Chaney may assert the declaratory
  20
       judgment claim because he is a “ready buyer” of foie gras products from out-of-
  21
       state sellers, but this lacks merit. Pls.’ Opp., ECF No. 222, at 4 n.2 (citing 4AC ¶¶
  22
       5, 19). The First Cause of Action relates only to the application of section 25982 to
  23
       out-of-state sellers that sell the restricted products to buyers in California, which
  24
       Chaney does not purport to do. See 4AC ¶¶ 5, 19. There is no basis to suggest that
  25
       Chaney is asserting, or can assert, some form of third-party right on behalf of
  26
       sellers, particularly since the First Cause of Action does not implicate any asserted
  27
       constitutional rights.
  28
                                                          Attorney General’s Reply ISO Mot. to Dismiss 4AC
                                                   6      (CV-12-05735-SVW-RZ)
Case 2:12-cv-05735-SVW-RZ Document 223 Filed 03/30/20 Page 8 of 8 Page ID #:2430



   1        Plaintiffs’ argument that the Canadian Association has associational standing
   2   to assert the First Cause of Action on behalf of its members also lacks merit. To
   3   assert associational standing, it must demonstrate that “neither the claim asserted
   4   nor the relief requested require the participation of individual members in the
   5   lawsuit.” Associated Gen. Contractors of Am., San Diego Chapter, Inc. v.
   6   California Dep’t of Transp., 713 F.3d 1187, 1194 (9th Cir. 2013). This Court has
   7   required Plaintiffs to make “concrete fact allegations” regarding their “potential
   8   future conduct” in selling to buyers in California foie gras products resulting from
   9   force feeding. Order, ECF No. 212 at 9. Plaintiff Canadian Association has not
  10   done so, and likely cannot do so, on behalf of all of its members, and thus cannot
  11   assert the declaratory judgment claim. See United Union of Roofers,
  12   Waterproofers, and Allied Trades No. 40 v. Ins. Corp. of Am., 919 F.2d 1398, 1400
  13   (9th Cir. 1990) (dismissing union plaintiff for lacking associational standing under
  14   both federal and California law because individual union members would have had
  15   to participate at the proof of damages stage).
  16                                      CONCLUSION
  17        Accordingly, the Court should dismiss Plaintiffs’ Fourth Amended Complaint
  18   in its entirety, without further leave to amend.
  19
  20    Dated: March 30, 2020                         Respectfully submitted,
  21                                                  XAVIER BECERRA
                                                      Attorney General of California
  22                                                  TAMAR PACHTER
                                                      Supervising Deputy Attorney General
  23
                                                      /s/ PETER H. CHANG
  24
                                                      PETER H. CHANG
  25                                                  Deputy Attorney General
                                                      Attorneys for Defendant Attorney
  26                                                  General
       SA2012106936
  27
  28
                                                          Attorney General’s Reply ISO Mot. to Dismiss 4AC
                                                  7       (CV-12-05735-SVW-RZ)
